DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that examination can be done without serious burden.  This is not found persuasive because, as noted in the written restriction, examination of the distinct inventions requires different fields of search and different search strategies and the prior art applicable to one invention is not necessarily likely to be applicable to the other.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 2, 3, 9 are objected to because of the following informalities:  
In each instance, in line 1 the phrase “in which” should be replaced with --wherein-- to be consistent with the remainder of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is drawn to a bolt setting method including the step of “joining the bolt into the component with a deforming stroke during which the bolt reaches a first joining speed of ≤4 m/s” and further where “the bolt reaches a second joining speed that is smaller than the first joining speed.”  The examiner notes that the clamed range of speed of ≤4 m/s includes 0 m/s.  At the bottom of the claimed range it is not possible to drive a bolt into a component because it is not moving.  Further, at the bottom of the claimed range it is not possible to reach a second speed that is smaller than 0 m/s, much less that that speed could overcome the frictional connection between the components when they are not moving.  Accordingly, since one having ordinary skill in the art would not be enabled to join the components at the speed of 0 m/s as recited in claim 1 without undue experimentation, claim 1 and those depending therefrom fail to comply with the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present case:
claim 1 recites the broad recitation into “at least one component”, and the claim also recites “preferably into a stack of at least two components” in line 2 which is the narrower statement of the range/limitation. 
claim 1 recites the broad recitation “at least one component”, and the claim also recites “in particular a component facing the head”  in line 10which is the narrower statement of the range/limitation.
claim 1 recites the broad recitation “at least one component”, and the claim also recites “in particular the component facing the head” in line 12 which is the narrower statement of the range/limitation.
claim 4 recites the broad recitation “the bolt is detected”, and the claim also recites “in particular by evaluating a path signal of the driver piston depending on the time” which is the narrower statement of the range/limitation.
claim 8 recites the broad recitation “based on the head projection”, and the claim also recites “particularly based on a joining parameter specific characteristic table for joining speeds depending on the head projection” which is the narrower statement of the range/limitation.
claim 10 recites the broad recitation “the bolt is detected”, and the claim also recites “in particular by evaluating a path signal of the driver piston depending on the time” which is the narrower statement of the range/limitation.
claim 14 recites the broad recitation “based on the head projection”, and the claim also recites “particularly based on a joining parameter specific characteristic table for joining speeds depending on the head projection” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, in each instance the broader interpretation has been adopted.
In claim 1, line 1 the claim recites “a shaft extending from there”.  It is unclear what structure “there” is referring to.
In claim 1, line 3 the claim recites “out of metal and/or plastic material”.  The claim does not specifically identify which of the previous elements is constructed of these materials.
In claim 1, line 3 the claim recites “with which the bolt is set”.  It is unclear what structure “which” is referring to.

	In claim 2, line 2 the claim recites “which determines a kinetic energy”.  It is unclear what structure “which” is referring to.
Claim 2 recites the limitation "the adjacent component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  An “adjacent component” is not previously defined.
Claims 3 and 9 recite the limitation "the driver piston" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A “driver piston” is not previously defined.
	Claims 3 and 9 recite the limitation “at least one of the following sizes is determined: a path, a speed, a force of the driver piston”.  It is unclear what the term “sizes” is directed to since path, speed and force do not have physical “size”.  As best understood, the term “size” is a reference to a “parameter”, “magnitude”, “value” or the like.
	Claims 5 and 11 recite that the bolt is decelerated by work of deformation “to a penetration speed, which is ≤85% of the first joining speed”.  It is unclear how the penetration speed could be 0, or static, and perform the penetrating function.  Further, if the first speed is 0, it is unclear how the penetration speed could be any less than 0.
	Claims 7 and 13 recite that the “bolt is completely decelerated during the deforming stroke”.  It is unclear how the bolt could be decelerated from a speed of 0 m/s.
	Claims 7 and 13 recite the limitation of “a third joining speed, with which in the friction stroke, the driver piston drives the bolt for reaching the head abutment and which is ≤85% of 
	Claims 8 and 14 recite that the third join speed is “based on a joining parameter specific characteristic table for joining speeds depending on the head projection”.  Nowhere in the disclosure has there been provided a table or any guidance as to what table might be applicable.  Since one having ordinary skill in the art would not know what table should be consulted to perform the claimed step of determining the third joining speed, the reference to the unknown table renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US Patent No. 10,940,524) in view of Audi (DE 10 2010/006404, copy attached, English Machine Translation attached; references to disclosure are given to translation)..
Claim 1:
	Kohl teaches a bolt setting method of a nail-shaped bolt (36) with a head and a shaft extending from there (c. 3, l. 8-16, 34-41), ending in a tapered manner (nail is tapered, figures 2 and 3) into at least one component (c. 3, l. 8-33; “components” which are stacked), wherein the bolt is set into the at least one component nearly rotation-free with a straight-lined setting movement (c. 3, l. 34-41) with at least two steps (c. 4, l. 7-16), wherein the bolt setting method includes the following steps: a. joining the bolt into the component with a deforming stroke (c. 4, l. 7-16; “firstly pushed only partially into the components to an intermediate point”) during which the bolt reaches a first joining speed of <4 m/s (c. 3, l. 24-33 and claim 1) and the shaft completely penetrates the at least one component with a portion of a maximum diameter with respect to a shaft length (the nail penetrates through at least one component into the other; c. 3, l. 18-48), without a bottom side of the head abutting the at least one component (the “intermediate point”; c. 4, l. 7-16), and b. after the deforming stroke, driving the bolt into the component until a head abutment of the bottom side of the head on the at least one component by at least one friction stroke with which a frictional connection between the shaft and the at least one component is overcome (c. 4, l. 7-16 and claim 1). 
	Kohl does not explicitly teach that the components are metal and/or plastic or that the second joining speed that is smaller than the first joining speed.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided components of metal or plastic, as taught by Audi, in the joining method of Kohl since Kohl is silent regarding the material used in the components and Audi teaches that metal and/or plastic components are routinely used in the automotive industry and joined using nail-shaped bolts (paras. [0004]-[0005]).

Claim 2:
	Kohl teaches that the bolt is joined with a driver piston (30) with a driver piston mass (figure 2; c. 4, l. 17-57), which determines a kinetic energy of the deforming stroke with a first acceleration accelerated to the first joining speed, so that the bottom side of the head is arranged at a distance to the adjacent component due to the deforming stroke alone (c. 4, l. 17-57).

Claims 3 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Audi as applied to claims 1 and 2 above, and further in view of Rehling (WO 2019/158402, submitted by applicant via IDS, English translation attached).
Claims 3 and 9:
	Kohl teaches that the driver piston is arranged against a robot hand (10, 22; figure 1) and the driver piston is driven with a linear drive in the form of a servo linear motor, an hydraulic cylinder, a pneumatic cylinder or a servo motor with transmission element (c. 3, l. 34-c. 4, l. 6), wherein during the straight-lined setting movement of the driver piston, at least one of the following sizes is determined: a path, a speed, a force of the driver piston (c. 4, l. 64-c. 5, l. 3; at least path and speed).
	Kohl/Audi does not explicitly teach that the driver piston is arranged in a dampening, spring-pretensioned manner against a robot hand.
	Rehling teaches that the driver piston (P) is arranged in a dampening, spring-pretensioned manner (figure 2; 36, 46, 48) against a robot hand (R) and the driver piston is driven with a linear drive in the form of a servo linear motor, an hydraulic cylinder, a pneumatic 
	It would have been obvious to one having ordinary skill in the art at the time the invention was flied to have incorporated the dampened, spring-pretensioned connection between the driver and the robot hand, as taught by Rehling to the robot/tool connection of Kohl/Audi in order to absorb and dampen the forces which occur during driving of the bolt.

Claims 4-8 and 10-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Audi and Rehling as applied to claims 1-3 and 9 above, and further in view of Kohl (DE 10 2016005850, submitted by applicant via IDS, English translation attached, hereinafter “Kohl850”).
Claims 4 and 10:
	Kohl teaches that the driver piston, driven by the linear drive, is accelerated to the first joining speed (c. 4, l. 3-16).  Kohl does not explicitly teach that an encountering of the driver piston on the bolt is detected and subsequently, the driving of the driver piston is switched off.
	Kohl850 teaches a bolt setting method of a nail-shaped bolt (para. [0006]; joining element in the form of a nail or tack) with a head and a shaft extending from there (figure 1), ending in a tapered manner (nail is tapered, figures 1 and 3) into at least one component (10, 12), wherein the bolt setting method includes the following steps: a. joining the bolt into the components with a stroke during which the bolt reaches a first joining speed of <4 m/s (para. [0012]) in a continuous and controlled manner until the nail reaches the desired depth (paras. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the sensor and process control of Kohl850 into the system of Kohl/Audi/Rehling in order to provide precision monitoring of the driving of the nail of Kohl/Audi/Rehling in order to avoid overdriving or underdriving the nail into the components (Kohl850, paras. [0005], [0010]-[0012]).
Claims 5 and 11:
	Kohl teaches that during the deforming stroke the bolt is decelerated by work of deformation of the bolt during a penetrating of the shaft into the at least one component to a penetration speed, which is < 85% of the first joining speed (between initial speed at initial contact of the first component and the intermediate position, at which the first driving is brought to a stop due to the deformation and penetration of the bolt, the initial speed is continually decelerated to 0 m/s which is <85% of the initial, first joining speed; c. 4, l. 3-16, c. 4, l. 58-c. 5, l. 3) , and re-driving of the driver piston with the linear drive with the second joining speed in the friction stroke that is smaller than or equal to the penetration speed (Kohl, c. 4, l. 3-16, c. 4, l. 58-c. 5, l. 3; and Audi paras. [0025]-[0026]).
Claims 6 and 12:
	Kohl850 teaches detecting the head abutment of the bolt (para. [0038]-[0040]).
Claims 7 and 13:

Claims 8 and 14:
	Kohl850 teaches determining a head projection of the bolt after termination of the driving element (para. [0038]-[0040]) and determining the third joining speed of the driver piston based on the head projection (para. [0038]-[0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726